Citation Nr: 1515548	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-02 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1998 to January 2001 and from February 2002 to February 2006.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issues of service connection for bilateral hearing loss and entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) are addressed in the Remand portion below.


FINDING OF FACT

The Veteran's preexisting back disorder, which was noted on his service entrance examination, did not undergo an increase in severity during active duty service.


CONCLUSION OF LAW

The criteria for service connection for aggravation of a preexisting back disorder have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The RO's May 2010 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as identified private and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA provided the Veteran with a July 2010 VA examination to determine the etiology of his claimed back disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  This medical examination was adequate, as it was based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Further, the examiner provided an adequate medical opinion as to the etiology of the Veteran's back disorder.  Id.  The Veteran declined to testify before the Board.

In an April 2014 statement, the Veteran's representative argued that the Veteran's July 2010 VA back examination was too remote to provide an adequate evaluation of the Veteran's current symptoms.  However, the contemporaneous examination requirement has only been applied in situations where service connection has already been established and the only issue before the Board is that of the current level of disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  The mere passage of time between the RO's decision and the Board's review of that decision, without more, does not require the Secretary to seek an additional medical examination.  Id.  Further, the Veteran has not alleged that new information or evidence has come to light that might alter the July 2010 medical opinion.  Accordingly, the VA examination of record is adequate for adjudication purposes, and a new VA examination is not required.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473, 486 (2006).

The Veteran asserts that his preexisting back disorder was aggravated by his active duty military service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With respect to aggravation, a preexisting injury or disease will be considered to have been aggravated by active duty service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The Veteran is presumed to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The Veteran's December 1997 entrance examination documented moderate kyphosis and noted the Veteran denied back pain.  X-rays revealed 47 degrees measured between T10 and T4 with anterior wedging at T8, T9 with one centimeter anterior subluxation of L5 on S1.  The Veteran's February 2002 and January 2005 examinations did not document any abnormalities of the spine or back.  In the Veteran's medical history records dated December 1997, February 2002, and January 2005, he did not report recurrent back pain or any problems with his back.  There are no documented injuries or trauma to his back while in service; the only service treatment records referencing back pain are dated October 2005.  The Veteran's claim form, dated April 2010, indicated he had not received treatment for his back disorder since service, and VA treatment records do not reflect any medical treatment since filing his claim.

In October 2005, the Veteran sought medical treatment for mid and low back pain and bilateral muscle spasms.  The Veteran reported physical trauma to his back six and a half years prior and indicated he was diagnosed with a lower back sprain.  He contended that he had long history of back pain since joining the military and that back pain was precipitated by ruck marching with his flak vest.  The examiner documented abnormal appearance of the thoracic, thoracolumbar, and lumbosacral sections of the spine with tenderness to palpation and muscle spams in all sections.  The thoracic spine exhibited kyphosis and scoliosis and the examiner documented pain at T6 and T7.  The lumbosacral spine exhibited loss of the lumbar curve and pain was elicited by motion.  The examiner documented a normal gait, abnormal posture, and diagnosed lumbago; chronic low back pain; and chronic thoracic deformity, kyphosis.  The Veteran was prescribed a muscle relaxer and an anti-inflammatory and was referred to physical therapy.

A temporary physical profile dated October 2005 precluded the Veteran from participating in almost all physical fitness test exercises and restricted him from lifting or carrying more than 15 pounds.

A follow-up October 2005 examination revealed significant thoracic kyphosis and mildly reduced lumbar lordosis.  The Veteran's gait was normal and there was tenderness to palpation of the lower thoracic spine.  Radiology results revealed approximately one centimeter of anterolisthesis of L5 aspect of S1 and associated lucency through the L5 pars interarticularis; the vertebral bodies were otherwise well aligned and there was preservation of vertebral body height and intervertebral disc height throughout.  The examiner's impression was grade one anterolisthesis of L5 with respect to S1 with bilateral L5 spondylolysis.

In a June 2010 VA examination, the Veteran reported mid back pain precipitated by prolonged standing or walking and difficulty maintaining his posture.  He indicated that the pain occurred daily and was constant, sharp, and severe.  He did not report an onset date but did note his back disorder had progressively worsened since onset.  He denied receiving treatment for his back and reported no history of hospitalization or surgery, spine trauma, or spine neoplasm.  On examination, the examiner found kyphosis of the spine, bilateral tenderness, and a normal gait.  Imaging results of the lumbar spine revealed normal height and alignment of the lumbar vertebrae; bilateral spondylolysis of L5 and grade one anterolisthesis of L5 on S1.  Imaging of the thoracic spine revealed anterior wedging at T8 and T9; anterior osteophytes at T8, T9, and T12; mild degenerative changes; and kyphosis.  Intervertebral disc spaces of both the thoracic and lumbar spine were preserved.  The examiner diagnosed kyphosis of the thoracic spine, spondylolysis of L5 with grade one anterolisthesis of L5 on S1.  The examiner opined the Veteran's current back disorder was not caused by or aggravated by his military service, reasoning that the December 1997 entrance examination similarly diagnosed kyphosis and subluxation L5 on S1 and that those disorders remained to this date without significant change.

The Board notes that temporary or intermittent flare-ups of a preexisting injury are generally not sufficient to constitute "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991) (denying service connection for aggravation of a preexisting injury where there was temporary worsening of symptoms, but the condition itself, which lent itself to flare-ups, did not undergo any substantial change).  Typically, permanent worsening of a preexisting condition must be shown by more than temporary symptoms, such as flare-ups.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); see also 38 C.F.R. § 3.306(b)(2).  However, this standard is relaxed for veterans who have participated in combat or who were prisoners of war.  38 C.F.R. § 3.306(b)(2).  Under the relaxed standard, symptoms indicative of a temporary increase in the severity of a preexisting condition as well as those indicative of a more permanent change in condition during service of the disorder noted at entrance are presumed to be a permanent worsening of the disorder.  Davis, 276 F.3d at 1345; 38 C.F.R. § 3.306(b)(2).  This relaxed standard, however, may be rebutted by clear and convincing evidence that there has been no increase in the severity of the preexisting condition or that any increase was the result of natural progression.  See Jensen v. Brown, 19 F.3d 1413, 1417 (1994).

Notably, the Veteran's DD 214 from his second period of active duty service, February 2002 through February 2006, documented that he participated in combat, and therefore, his claim must be evaluated under the relaxed standard for service connection based on aggravation.  The Veteran has asserted throughout the record that his back disorder was aggravated by his military service and that there was something wrong with the discs in his spine.  While the Veteran's statements and contentions have been carefully considered, the Board finds the competent medical evidence of record is more probative.

The only evidence in support of the Veteran's claim is his own contentions.  However, there is no indication that the Veteran possesses the requisite medical knowledge or education to render a probative opinion involving a medical diagnosis, causation, or aggravation of a preexisting disability.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Consequently, his statements regarding the claimed conditions are insufficient to establish a nexus to service, to include on the basis of aggravation of a preexisting disability.  The Board notes that under certain circumstances lay statements may, however, serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence or symptoms of a disability, susceptible to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, however, the Board finds no basis for concluding that a lay person without specialized training would be capable of establishing whether active duty military service aggravated a preexisting disability.

While there is no competent evidence confirming that Veteran's back disorder was aggravated by active duty service, the record does contain a June 2010 VA medical examination and opinion which explicitly found that the Veteran's back disorder was not aggravated by service.  The Board affords significant probative value to the June 2010 VA examination, which was specifically undertaken to address this exact question.  The opinion was based on a full review of the Veteran's claims file, an examination of the Veteran, and radiology results, and also provided adequate reasoning in support of the opinion that the Veteran's preexisting back disorder did not undergo any clinically identifiable permanent increase in severity during service.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  While the record does document a temporary flare-up of the Veteran's back in October 2005, and the Veteran's second period of active duty service documents he participated in combat, the Board concludes that the evidence of record clearly and convincingly establishes that there has been no increase in the severity of his preexisting back disorder.  See 38 U.S.C.A. §§ 1101, 1153, 1154; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Further weighing against the Veteran's claim is the fact that the October 2005 treatment note is the only documentation of treatment for back pain during both his periods of active duty service, and the Veteran has not received any medical treatment since then.  See Mense v. Derwinski, 1 Vet. App. 354 (1991).

Based on the above, the preponderance of the evidence of record is against a grant of service connection for aggravation of the Veteran's preexisting back disorder and his claim bust be denied.  See § 38 U.S.C.A. § 1154(b); see also Jensen v. Brown, 19 F.3d 1413, 1417 (1994).  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a preexisting back disorder is denied.


REMAND

Based on a thorough review of the record, the Board finds a remand is required to afford the Veteran a new VA examination to determine the level of severity of the Veteran's service-connected PTSD.  The Board also finds a new VA examination is required to determine whether the Veteran's bilateral hearing loss is related to his active duty service.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  The Board notes the Veteran has historically received treatment at Mountain Home VAMC and the Knoxville CBOC.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded the appropriate VA examination to determine the severity of his service-connected PSTD.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings should be reported in detail.  The examiner must comment upon the presence or absence, frequency, and severity of the Veteran's PTSD symptoms to include: affect; speech; panic attacks; ability to understand complex commands; short- and long-term memory; judgment; abstract thinking; motivation; mood; ability to establish and maintain effective work and social relationships; suicidal and/or homicidal ideations; obsessional rituals; ability to function independently, appropriately, or effectively; impulse control; neglect of personal appearance and hygiene; ability to adapt to stressful circumstances; delusions or hallucinations; general behavior; persistent danger of hurting self or others; ability to perform activities of daily living; and orientation.  The examiner must also enter a complete multi-axial evaluation, and assign a Global Assessment of Functioning score, together with an explanation of what the score represents in terms of his psychological, social, and occupational functioning.

3.  The Veteran must also be afforded the appropriate VA examination to determine whether any currently or previously diagnosed bilateral hearing loss is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram by a state-licensed audiologist, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed bilateral hearing loss is related to the Veteran's active duty service.  The examiner must also state whether any currently or previously diagnosed bilateral hearing loss is due to or aggravated by any service-connected disorder, to include the Veteran's service-connected tinnitus.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examinations, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The examination reports must be reviewed by the RO to ensure that they are in complete compliance with the directives of this Remand.  If deficient in any manner, the RO must implement corrective procedures at once.

6.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case an given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.


No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


